Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 03/21/2019.
Claims 1-20 are pending, where claims 1, 13 and 16 are independent.
This application claims the priority benefit of the provisional application no. 62/048,499 filed on 03/22/2018 incorporated herein. 

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 03/21/2019 has been filed on the filing date of the application. The submission is in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claims 1, and 13 recite the limitation “further action”. The terms “further” render the claims indefinite because the claim(s) include(s) elements are relative terms to the level of ordinary skill in the pertinent art and it is a broad term, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05b.
 
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lemkin (USPGPub No. 2018/0141069 A1) in view of Horton, et al. (USPGPub No. 2014/0222223 A1).
		As to claims 1, 13 and 16, Lemkin discloses An automated system for identifying a watering zone malfunction, the zone including a valve connected to a conduit delivering water to one or more water distributors (Lemkin [abstract] “device for monitoring an irrigation system -includes a flow sensor and an irrigation controller comprising at least two outputs - coupled to the irrigation controller and the flow sensor and performs an action in response to detecting a fault condition - measuring flow through an irrigation feed, determining an intended state of an irrigation valve, associating the measured flow with the intended valve state, and detecting a fault condition” [0002-17] [0030- 51] See Fig. 1-12), the system comprising: 
a sensor configured to output a signal based upon mechanical perturbations of the watering zone (Lemkin [abstract] “device for monitoring an irrigation system -includes a flow sensor and an irrigation controller comprising at least two outputs - coupled to the irrigation controller and the flow sensor and performs an action in response to detecting a fault condition - measuring flow through an irrigation feed, determining an intended state of an irrigation valve, associating the measured flow with the intended valve state, and detecting a fault condition” See Fig. 1-12, sensor outputting signal and detecting fault condition); and 
a controller configured to: store a profile defining at least one profile parameter based upon a transient operation of the zone in an intact state; receive the signal from the sensor during a watering operation when the zone is in an unknown state (Lemkin [0002-16] “operate based on a schedule, opening and closing irrigation valves controlling multiple irrigation zones - based upon weather or precipitation to provide an amount of water - irrigation systems broken into multiple zones where a single irrigation controller is responsible for opening and closing multiple valves electrically - solenoid-actuated and control the flow from a water main - delivered water volume often leads to the controller being programmed longer than is necessary by the user - degree of assurance that sufficient water delivered to the target plants - fault condition determined by the irrigation monitor based upon the flow meter output, the irrigation controller output, and a fault criterion - include a nominal or expected transient- or steady-state flow- or pressure-characteristic - irrigation monitor send a periodic report of irrigation system performance including at least one of historical usage; current usage; typical usage for comparable irrigation systems; irrigation performance; or irrigation faults”  [abstract] See Fig. 1-12, fault criteria based on historical data provides the stored profile for fault detection; plurality of sensor providing signal of known and unknown condition); 
compute an operation parameter based upon the signal for at least one time window of receiving the signal (Lemkin [0002-16] “operate based on a schedule, opening and closing irrigation valves controlling multiple irrigation zones - based upon weather or precipitation to provide an amount of water - irrigation systems broken into multiple zones where a single irrigation controller is responsible for opening and closing multiple valves electrically - solenoid-actuated and control the flow from a water main - delivered water volume often leads to the controller being programmed longer than is necessary by the user - degree of assurance that sufficient water delivered to the target plants - fault condition determined by the irrigation monitor based upon the flow meter output, the irrigation controller output, and a fault criterion - include a nominal or expected transient- or steady-state flow- or pressure-characteristic - irrigation monitor send a periodic report of irrigation system performance including at least one of historical usage; current usage; typical usage for comparable irrigation systems; irrigation performance; or irrigation faults” [abstract] See Fig. 1-12, schedule obviously provides the time window from historical data); 
compare the operation parameter to the profile parameter; and, determine whether to take further action based upon the comparison (Lemkin [0002-16] “operate based on a schedule, opening and closing irrigation valves controlling multiple irrigation zones - based upon weather or precipitation to provide an amount of water - irrigation systems broken into multiple zones where a single irrigation controller is responsible for opening and closing multiple valves electrically - solenoid-actuated and control the flow from a water main - delivered water volume often leads to the controller being programmed longer than is necessary by the user - degree of assurance that sufficient water delivered to the target plants - fault condition determined by the irrigation monitor based upon the flow meter output, the irrigation controller output, and a fault criterion - include a nominal or expected transient- or steady-state flow- or pressure-characteristic - irrigation monitor send a periodic report of irrigation system performance including at least one of historical usage; current usage; typical usage for comparable irrigation systems; irrigation performance; or irrigation faults”  [0050-61] “irrigation zone monitored and detected by comparing the actual flow profile of a particular zone to the expected flow profile of the zone, or with a threshold - derived using measurements of the irrigation system at installation - include one or more metrics of the irrigation flow or pressure and how these quantities vary over time” [abstract] See Fig. 1-12, comparison based on fault criteria and historical data provides fault detection and operating action as open/close).

Lemkin and Horton are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain automatic irrigation control.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities profile parameter based upon operation, as taught by Lemkin, and incorporating set the timer/controller to turn on water for specified start times and durations, as taught by Horton.  

As to claim 2, the combination of Lemkin and Horton disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1 wherein the sensor is one or more of an accelerometer, a microphone, and a pressure sensor (Lemkin [0002-16] “impedance sensor coupled to a solenoid for detection of electrical faults, or a pressure sensor for state information - fault condition determined by the irrigation monitor based upon the flow meter output, the irrigation controller output, and a fault criterion - include a nominal or expected transient- or steady-state flow- or pressure-characteristic - irrigation monitor send a periodic report of irrigation system performance including at least one of historical usage; current usage; typical usage for comparable irrigation systems; irrigation performance; or irrigation faults”  [abstract] See Fig. 1-12).

As to claims 3 and 14, the combination of Lemkin and Horton disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1 wherein the time window includes a plurality of different time windows (Lemkin [0002-16] “operate based on a schedule, opening and closing irrigation valves controlling multiple irrigation zones - irrigation systems broken into multiple zones where a single irrigation controller is responsible for opening and closing multiple valves electrically - degree of assurance that sufficient water delivered to the target plants - irrigation monitor send a periodic report of irrigation system performance”  [abstract] See Fig. 1-12, schedule obviously provides the plurality of different time window).

4. The system of claim 3 wherein the plurality of different time windows includes two or more of an incipient time window, an air purging time window, and a terminal time window (Lemkin [0002-16] “operate based on a schedule, opening and closing irrigation valves controlling multiple irrigation zones - irrigation systems broken into multiple zones where a single irrigation controller is responsible for opening and closing multiple valves electrically - degree of assurance that sufficient water delivered to the target plants - irrigation monitor send a periodic report of irrigation system performance”  [abstract] See Fig. 1-12, schedule obviously provides the plurality of different time window).

5. The system of claim 3 wherein the profile parameter includes a plurality of different parameters corresponding to the plurality of different time windows (Lemkin [0002-16] “operate based on a schedule, opening and closing irrigation valves controlling multiple irrigation zones - irrigation systems broken into multiple zones where a single irrigation controller is responsible for opening and closing multiple valves electrically - degree of assurance that sufficient water delivered to the target plants - irrigation monitor send a periodic report of irrigation system performance”  [abstract] See Fig. 1-12, schedule obviously provides the plurality of different time window).

6. The system of claim 5 wherein the controller is configured to perform separate comparisons for each of the different parameters to detect a system malfunction (Lemkin [0002-16] “operate based on a schedule, opening and closing irrigation valves controlling multiple irrigation zones - based upon weather or precipitation to provide an amount of water - irrigation systems broken into multiple zones where a single irrigation controller is responsible for opening and closing multiple valves electrically - solenoid-actuated and control the flow from a water main - delivered water volume often leads to the controller being programmed longer than is necessary by the user - degree of assurance that sufficient water delivered to the target plants - fault condition determined by the irrigation monitor based upon the flow meter output, the irrigation controller output, and a fault criterion - include a nominal or expected transient- or steady-state flow- or pressure-characteristic - irrigation monitor send a periodic report of irrigation system performance including at least one of historical usage; current usage; typical usage for comparable irrigation systems; irrigation performance; or irrigation faults”  [abstract] See Fig. 1-12, comparison current usages based on fault criteria and historical data provides the fault detection).

7. The system of claim 1 wherein the time window includes an incipient time window capturing largest magnitude perturbations during initial fluid flow through the watering fluid path, the profile parameter includes a parameter that correlates with an average amplitude of oscillation during the incipient time window (Lemkin [0050-61] “leaks in an irrigation zone monitored and detected by comparing the actual flow profile of a particular zone to the expected flow profile of the zone, or with a threshold - derived using measurements of the irrigation system at installation, a long term average updated when irrigation events occur with a potential forgetting factor to de-weight older measurements of flow (e.g. a high-pass filter), or at any other measurement time that the user specifies - include one or more metrics of the irrigation flow or pressure and how these quantities vary over time” [0030- 49] [0002-16] [abstract] See Fig. 1-12, flow profile over time obviously provides nominal and perturbations).

8. The system of claim 7 wherein the incipient time window is mostly or completely defined within 10 seconds of operation after the valve is opened (Lemkin [0002-16] “operate based on a schedule, opening and closing irrigation valves controlling multiple irrigation zones - based upon weather or precipitation to provide an amount of water - irrigation systems broken into multiple zones where a single irrigation controller is responsible for opening and closing multiple valves electrically - solenoid-actuated and control the flow from a water main - delivered water volume often leads to the controller being programmed longer than is necessary by the user - degree of assurance that sufficient water delivered to the target plants - fault condition determined by the irrigation monitor based upon the flow meter output, the irrigation controller output, and a fault criterion - include a nominal or expected transient- or steady-state flow- or pressure-characteristic - irrigation monitor send a periodic report of irrigation system performance including at least one of historical usage; current usage; typical usage for comparable irrigation systems; irrigation performance; or irrigation faults”  [abstract] See Fig. 1-12, solenoidal valve delays operation based on time constant obviously provides after 10 sec).

9. The system of claim 1 wherein the time window includes an air purging time window that begins after an incipient phase, the profile parameter includes a parameter that correlates with an average amplitude of oscillation during the air purging time window (Lemkin [0050-61] “leaks in an irrigation zone monitored and detected by comparing the actual flow profile of a particular zone to the expected flow profile of the zone, or with a threshold - derived using measurements of the irrigation system at installation, a long term average updated when irrigation events occur with a potential forgetting factor to de-weight older measurements of flow (e.g. a high-pass filter), or at any other measurement time that the user specifies - include one or more metrics of the irrigation flow or pressure and how these quantities vary over time” [0030- 49] [0002-16] [abstract] See Fig. 1-12, flow profile over time of long term average updated irrigation events obviously provides correlations; solenoidal valve delays operation based on time constant obviously provides air purging time window).

10. The system of claim 9 wherein the air purging time window begins more than one second after the valve is actuated (Lemkin [0002-16] “operate based on a schedule, opening and closing irrigation valves controlling multiple irrigation zones - based upon weather or precipitation to provide an amount of water - irrigation systems broken into multiple zones where a single irrigation controller is responsible for opening and closing multiple valves electrically - solenoid-actuated and control the flow from a water main - delivered water volume often leads to the controller being programmed longer than is necessary by the user - degree of assurance that sufficient water delivered to the target plants - fault condition determined by the irrigation monitor based upon the flow meter output, the irrigation controller output, and a fault criterion - include a nominal or expected transient- or steady-state flow- or pressure-characteristic - irrigation monitor send a periodic report of irrigation system performance including at least one of historical usage; current usage; typical usage for comparable irrigation systems; irrigation performance; or irrigation faults”  [abstract] See Fig. 1-12, solenoidal valve delays operation based on time constant obviously provides obviously provides air purging time window after more than one sec).

11. The system of claim 1 wherein the time window includes a terminal time window that includes time during closing of the valve, determining malfunction includes an identification of an increase in magnitude of a transient perturbation peak that occurs in response to the valve closure (Horton [0002-17] “application server present the user with a log - fairly disinterested user able to minimize his water usage to achieve the overall yard or garden result he wants - user chooses daily or even hourly updates from the application server for duration timings, adjusting or even skipping or advancing watering for a day - user will be notified as to possible failures in his watering channels as determined by electrical sensing (i.e. solenoid is connected to 24Vac, but does not draw current) - flow metering inform the user of possible broken sprinkler head (too much water flow), failed solenoid (no water flow) or slow continuous leaks (small water flow even when everything is off)” [abstract], see Fig. 1-14, web-based interactive user capable of controlling provides the controlling operation based on plurality of malfunction).

12. The system of claim 1 wherein the further action includes one or more of sending an alert to a client device and suspending operation of the valve until corrective action can be taken (Horton [0002-17] “application server present the user with a log - fairly disinterested user able to minimize his water usage to achieve the overall yard or garden result he wants - user chooses daily or even hourly updates from the application server for duration timings, adjusting or even skipping or advancing watering for a day - user will be notified as to possible failures in his watering channels as determined by electrical sensing (i.e. solenoid is connected to 24Vac, but does not draw current) - flow metering inform the user of possible broken sprinkler head (too much water flow), failed solenoid (no water flow) or slow continuous leaks (small water flow even when everything is off)” [abstract], see Fig. 1-14, web-based interactive user capable communication notification provides the alert to client device and controlling operation).

As to claims 15 and 20, the combination of Lemkin and Horton disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 13 wherein the profile parameter has a magnitude that correlates with the area under a curve of perturbation magnitude versus time during the calibration, the operation parameter has a magnitude that correlates with the area under a curve of perturbation magnitude versus time during the watering operation, the determination to take further action is based upon a difference between the operation parameter and the profile parameter exceeding a threshold (Lemkin [0050-61] “leaks in an irrigation zone monitored and detected by comparing the actual flow profile of a particular zone to the expected flow profile of the zone, or with a threshold - derived using measurements of the irrigation system at installation, a long term average updated when irrigation events occur with a potential forgetting factor to de-weight older measurements of flow (e.g. a high-pass filter), or at any other measurement time that the user specifies - include one or more metrics of the irrigation flow or pressure and how these quantities vary over time” [0030- 49] [0002-16] [abstract] See Fig. 1-12, quantities vary over time obviously provides curve of perturbation).

17. The system of claim 16 wherein the sensor is located on or proximate to the valve (Lemkin [0030- 51] “irrigation monitor 223 is accomplished using a flow sensor 221 located in series with the water service to the irrigation system 207 -connected to irrigation monitor 223” [0002-16] [abstract] See Fig. 1-12).

18. The system of claim 16 wherein analysis of the sensor signal is based a time window that contains at least a portion of one of the transient phases of operation (Lemkin [0030- 51] “irrigation monitor 223 is accomplished using a flow sensor 221 located in series with the water service to the irrigation system 207 -connected to irrigation monitor 223” [0002-16] [abstract] See Fig. 1-12).

19. The system of claim 18 wherein the time window includes a plurality of different time windows, the profile parameter includes a plurality of different profile parameters each computed from one of the plurality of different time windows (Lemkin [0002-16] “operate based on a schedule, opening and closing irrigation valves controlling multiple irrigation zones - irrigation systems broken into multiple zones where a single irrigation controller is responsible for opening and closing multiple valves electrically - degree of assurance that sufficient water delivered to the target plants - irrigation monitor send a periodic report of irrigation system performance”  [abstract] See Fig. 1-12, schedule obviously provides the plurality of different time window).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Brundisini, USP No. 4,937,732.
Hoskins, et al. USPGPub No. 2015/0308627 A1. 
Somani, USPGPub No. 2020/0042021 A1. 
Kiewit, USP No. 5,040,409.
Reyes, et al. USPGPub No. 2017/0138151 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119